Title: To James Madison from Archibald Stuart, 9 November 1787
From: Stuart, Archibald
To: Madison, James


Dr Sir
Richmond Novr. 9th. 1787
Yrs of the 30th. Octr. came to hand yesterday & has afforded me infinite satisfaction to hear that the probability is that most of the Northern States will adopt the fœderal Govt. I have been for some time uncommonly Anxious on this subject lest the weakness & inefficacy of the State Governments should become so notorious & so disgusting to the people as to drive them into concessions of liberty much beyond that point which is actually necessary for Good Government. Should it however fail in the first instance I hope it will prove a Rock of Salvation on which we may rest in our career to that fatal extreme.
The Paper inclosed contained a piece signed Publius with which I am extremely pleased, from his introduction I have the highest expectations from him. If it would not impose too great a task upon you I would request that his subsequent papers may be sent to me, the Nos. written by an American Citizen have had good effects & with some Other pieces of Merit have been printed in a small pamphlet for the information of the people.
Inclosed are some Resolutions which were Occasioned by three or four petitions for paper money from the southern Counties, they were drawn by Mason & supported in a Masterly Manner, Upon many Other Occasions however Our friend is not what he has been.
Yesterday the Doctrine of installments Came on were said to be the Child of Necessity & a price for a Speedy & uniform administration of Justice. Henry, Nichs. Ronald & Thruston Pro Mason, Corbin, Bushd: Washington Turberville & yr. H Sevt Con. Henry movd the Committee should rise as time did not allow him to reply & some other Gent. who he said would favor us with their sentiments. We accordingly adjourned the debate for two Days, what will be the Result, God knows. Henry is loud on the distresses of the People & makes us tremble with the Apprehensions of a Rebellion if they are driven to dispair. He has also in a Decided tone opposed the payment of British Debts charged the Congress with neglecting the Interests of this State & Asserts that their Circular letter is sophistical & ought not to be regarded. He sais if we do our best to comply we or some other State shall fail in some tittle & that will be a pretext for the british to continue their Open Violation of it that if we comply at all we must fulfill Lord Carmarthens requisitions on that subject, Stated in a conversation with Mr Adams. He ask why we should go before the british in this Business, is it because they are more honest? or wear a Royal diadem &c.
Some of our young Country men who have come forward have done them selves & their country much honor. They speak & think for them selves but cannot give impulse to the Mass of our body.
On the subject of Installments I feel like a man Whose Character cannot be worsted, it will the sooner fill up the Measure of inequity & convince the people of the Necessity of a Change of Govt & Perhaps bring some good out of the Evil.
We have done nothing finally of any consequence, you shall hear of it when it happens. From yr Most Obt H Sevt
Archd Stuart.
